United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 6, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-11004
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

OTHAL D. MASEY, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:04-CR-00186
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Othal Masey appeals the district court’s denial of a two

level reduction for acceptance of responsibility pursuant to

section 3E1.1(a) of the Sentencing Guidelines.    Masey is

currently incarcerated on a guilty plea conviction for being a

felon in possession of a firearm and ammunition.    See 18 U.S.C.

§§ 922(g)(1) & 924(a)(2).

     He argues that the district court adopted an automatic

approach in denying him a two level reduction and that the

district court failed to find that his pretrial release

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-11004
                                  -2-

violations were willful.    The court need not decide whether plain

error applies to these precise issues because Masey’s arguments

fail even under a more lenient clear error standard.

     This court reviews the district court’s interpretation of

the guidelines de novo and its factual determinations for clear

error.    United States v. Villegas, 404 F.3d 355, 359 (5th Cir.

2005); United States v. Villanueva, 408 F.3d 193, 203 n.9 (5th

Cir. 2005).   “If the defendant clearly demonstrates acceptance of

responsibility for his offense,” his offense level should be

decreased by two levels.    U.S. SENTENCING GUIDELINES MANUAL § 3E1.1(a)

(2004).    Because “[t]he sentencing judge is in a unique position

to evaluate a defendant’s acceptance of responsibility,” the

§ 3E1.1 determination “is entitled to great deference on review.”

U.S. SENTENCING GUIDELINES MANUAL § 3E1.1 cmt. n.5 (2004).

     The sentencing transcript reflects that the district court

thoroughly considered Masey’s arguments in support of the

reduction at the sentencing hearing.     Masey failed to rebut the

information contained in the presentence report that Masey’s

employer and friend was willing to provide him transportation to

his Alcohol Anonymous meetings in accordance with pretrial

release conditions.    See United States v. Caldwell, 448 F.3d 287,

290 (5th Cir. 2006).    To the extent that Masey argues that the

district court failed to make a finding that his violations were

willful, Masey cites neither case law nor statutory authority

that a finding of willfulness must be made prior to denying a
                          No. 05-11004
                               -3-

reduction for acceptance of responsibility.   Accordingly, the

district court did not err in denying a two level reduction for

acceptance of responsibility.   See Villegas, 404 F.3d at 359;

Villanueva, 408 F.3d at 203 n.9.

     AFFIRMED.